Citation Nr: 1513525	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  07-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran testified before a Decision Review Officer (DRO) in November 2007.  A copy of the hearing transcript is associated with the claims file.  The Veteran additionally requested a BVA hearing however, in a June 2008 statement he withdrew this request. 

This case was remanded by the Board in April 2011 and October 2013 for further development.  The RO issued a supplemental statement of the case in November 2013 and the appeal is once again before the Board. 
 
This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed back disability had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

A back disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In-service treatment records do not note specific treatment for a back disability.   Service treatment records do reflect that the Veteran was assaulted in October 1961 and hospitalized for physical injuries following this incident.  Significantly, a September 2007 statement, from the October 1961 investigating officer who handled the 1961 criminal case, noted that the Veteran had been attacked by several men and been knocked unconscious.  The now retired Lieutenant from the New Haven Police recalled speaking to several witnesses of the crime who had reported that the Veteran had been beaten about the head and kicked in his back and body as he lay unconscious on the ground. 

The record also includes April 2007, July 2008, and August 2008 opinions from the Veteran's private treating practitioners relating his current back disability to this October 1961 in-service assault.  The record also includes negative September 2011 and November 2013 VA medical opinions.   

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current back disability and his military service.  As all elements of service connection have been satisfied, service connection for a back disability is granted.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(d) (2014).

ORDER

Entitlement to service connection for a back disability is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


